 



FIRST COMMUNITY BANCSHARES, INC.

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of this ___ day of
_____, 201_, by and between First Community Bancshares, Inc., a Nevada
corporation (the “Company”), and _______________ (“Indemnitee”).

 

WHEREAS, Indemnitee is an executive officer and/or director of the Company, as
the case may be from time to time, and performs a valuable service for the
Company in such capacity (or capacities);

 

WHEREAS, the Certificate of Incorporation, the Bylaws of the Corporation, and/or
the laws of the State of Nevada and the United States permit contracts between
the Company and the members of its Board of Directors and officers with respect
to indemnification of such directors and officers;

 

WHEREAS, the Company and Indemnitee recognize the increasing difficulty in
obtaining directors’ and officers’ liability insurance, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance;

 

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting officers and directors to
expensive litigation risks at the same time as the availability and coverage of
liability insurance has been severely limited;

 

WHEREAS, Indemnitee does not regard the current protection available as adequate
under the present circumstances, and Indemnitee and other officers and directors
of the Company may not be willing to continue to serve as officers and directors
without additional protection; and

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as officers and directors of
the Company and to indemnify its officers and directors so as to provide them
with the maximum protection permitted by law.

 

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

 

 

 

  

1.           Indemnification.

 

(a)           Third Party Proceedings. The Company shall indemnify Indemnitee if
Indemnitee is or was a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by or in the
right of the Company), by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the Company, by reason of any action or
inaction on the part of Indemnitee while an officer or director or by reason of
the fact that Indemnitee is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, against expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement (if such settlement is
approved in advance by the Company, which approval shall not be unreasonably
withheld) actually and reasonably incurred by Indemnitee in connection with such
action, suit or proceeding, provided Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, the Company had no reasonable cause to believe Indemnitee’s conduct
was unlawful; and further provided, that with respect to any administrative
proceeding or civil action initiated by any federal or state banking agency, the
Company shall provide such indemnification upon receipt by the Company of notice
of request for indemnification, but only after the Board of the Company
determines, in writing, after due investigation and consideration, without any
involvement by the Indemnitee, prior to and as a condition to any
indemnification therefore, that the Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, that any requested payment of indemnification will not
materially adversely affect the safety and soundness of either the Company or
First Community Bank that such indemnification payment is consistent with safe
and sound banking practice, and that the payment of indemnification does not
meet the definition of a “prohibited indemnification payment” as defined in
Section 1(a)(2) hereof, and as may be further defined from time to time at 12
C.F.R. Section 359.1 (l) of the regulations promulgated under the Federal
Deposit Insurance Act. The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company. Notwithstanding the
foregoing, Indemnitee shall have no right to indemnification for expenses and
the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended; any similar provisions of federal state, or local law; or any
similar successor statute. Indemnitee shall also have no right to
indemnification for any reimbursement of the Company by Indemnitee of any bonus
or other incentive-based or equity-based compensation or of any profits realized
by Indemnitee from the sale of securities of the Company, as required in each
case under the Securities Exchange Act of 1934, as amended (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act),
if Indemnitee is held liable therefor (including pursuant to any settlement
arrangements).

 

(b)           Prohibited Indemnification Payment. Notwithstanding Section(a)(1)
hereof, the Company is prohibited from indemnifying the Indemnitee for any
“prohibited indemnification payment,” which for purposes of this Agreement, is
the payment or reimbursement of any civil money penalty or judgment resulting
from any administrative or civil action instituted by a federal or state banking
agency, or any other liability or legal expense with regard to any
administrative proceeding or civil expense instituted by a federal or state
banking agency which results in a final order or settlement pursuant to which
the Indemnitee is assessed a civil money penalty; is removed from office or
prohibited from participating in the conduct of the affairs of the Company or is
required to cease and desist from or take any affirmative action described in
section 8(b) of the Federal Deposit Insurance Corporation Act, with respect to
the Company.

 

2

 

  

(c)           Proceedings By or in the Right of the Company. The Company shall
indemnify Indemnitee if Indemnitee was or is a party or is threatened to be made
a party to any threatened, pending or completed action or suit by or in the
right of the Company to procure a judgment in its favor by reason of the fact
that Indemnitee is or was a director, officer, employee or agent of the Company,
by reason of any action or inaction on the part of Indemnitee while an officer
or director or by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, against
expenses (including attorneys’ fees) actually and reasonably incurred by
Indemnitee in connection with the defense or settlement of such action or suit
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in or not opposed to the best interests of the Company and except that no
indemnification shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been adjudged to be liable to the Company, unless
and only to the extent that the appropriate court of the State of Nevada or the
court in which such action or suit was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnity for such
expenses which the appropriate court of the State of Nevada or such other court
shall deem proper. Notwithstanding the foregoing, Indemnitee shall have no right
to indemnification for expenses and the payment of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 16(b) of
the Securities Exchange Act of 1934, as amended; any similar provisions of
federal, state, or local law; or any similar successor statute. Indemnitee shall
also have no right to indemnification for any reimbursement of the Company by
Indemnitee of any bonus or other incentive-based or equity-based compensation or
of any profits realized by Indemnitee from the sale of securities of the
Company, as required in each case under the Securities Exchange Act of 1934, as
amended (including any such reimbursements that arise from an accounting
restatement of the Company pursuant to Section 304 of the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”), or the payment to the Company of profits
arising from the purchase and sale by Indemnitee of securities in violation of
Section 306 of the Sarbanes-Oxley Act), if Indemnitee is held liable therefor
(including pursuant to any settlement arrangements).

 

(d)           Mandatory Payment of Expenses. To the extent that Indemnitee has
been successful on the merits or otherwise in defense of any action, suit or
proceeding, or the defense of any claim, issue or matter therein (other than an
administrative proceeding or civil action initiated by any federal or state
banking agency which shall be governed by Section 1(a)), Indemnitee shall be
indemnified against expenses (including attorneys’ fees) and any costs of
settlement (including amounts paid in settlement if such settlement is approved
in advance by the Company, which approval shall not be unreasonably withheld)
actually and reasonably incurred by Indemnitee in connection therewith.

 

2.            Expenses; Indemnification Procedure.

 

(a)          Advancement of Expenses. The Company shall advance all expenses
actually and reasonably incurred by the Indemnitee in connection with the
investigation, defense, settlement or appeal of any civil or criminal action,
suit or proceeding referenced in Section 1 (other than an administrative
proceeding or civil action initiated by any federal or state banking agency
which shall be governed by Section 1(a)). Indemnitee hereby undertakes to repay
such amounts advanced only if, and to the extent that, it shall ultimately be
determined that the Indemnitee is not entitled to be indemnified by the Company
as authorized hereby. The advances to be made hereunder shall be paid by the
Company to the Indemnitee within twenty (20) days following delivery of a
written request therefor by the Indemnitee to the Company.

 

3

 

  

(b)          Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition
precedent to his right to be indemnified under this Agreement, give the Company
notice in writing as soon as practicable of any claim made against Indemnitee
for which indemnification will or could be sought under this Agreement. Notice
to the Company shall be directed to the Secretary of the Company at the address
shown on the signature page of this Agreement (or such other address as the
Company shall designate in writing to Indemnitee). Notice shall be deemed
received five (5) days after the date postmarked, if sent by domestic certified
or registered mail, properly addressed; otherwise when such notice shall
actually be received by the Company. In addition, Indemnitee shall (i) give the
Company such information and cooperation as it may reasonably require and as
shall be within Indemnitee’s power and (ii) upon request of the Company testify
at, or be deposed in connection with, any proceeding to adjudicate or consider a
Claim against Indemnitee for which indemnification will or could be sought under
this Agreement.

 

(c)          Procedure. Any indemnification and advances provided for in Section
1 and this Section 2 shall be made no later than forty-five (45) days after
receipt of the written request of Indemnitee. If a claim under this Agreement,
under any statute, or under any provision of the Company’s Articles of
Incorporation or By-laws providing for indemnification, is not paid in full by
the Company within forty-five (45) days after a written request for payment
thereof has first been received by the Company, Indemnitee may, but need not, at
any time thereafter bring an action against the Company to recover the unpaid
amount of the claim and, if successful in whole or in part, Indemnitee shall
also be entitled to be paid for the expenses (including attorneys’ fees) of
bringing such action. It shall be a defense to any such action (other than an
action brought to enforce a claim for expenses incurred in connection with any
action, suit or proceeding in advance of its final disposition) that Indemnitee
has not met the standards of conduct which make it permissible under applicable
law for the Company to indemnify Indemnitee for the amount claimed, but the
burden of proving such defense shall be on the Company, and Indemnitee shall be
entitled to receive interim payments of expenses pursuant to Subsection 2(a)
unless and until such defense may be finally adjudicated by court order or
judgment from which no further right of appeal exists. It is the parties’
intention that, if the Company contests Indemnitee’s right to indemnification,
the question of Indemnitee’s right to indemnification shall be for the court to
decide, and neither the failure of the Company (including its Board of
Directors, independent legal counsel or its shareholders) to have made a
determination that indemnification of Indemnitee is proper in the circumstances
because Indemnitee has met the applicable standard of conduct required by
applicable law, nor an actual determination by the Company (including its Board
of Directors, any committee or subgroup of the Board of Directors, independent
legal counsel or its shareholders) that Indemnitee has not met such applicable
standard of conduct, shall create a presumption that Indemnitee has or has not
met the applicable standard of conduct.

 

4

 

 

(d)          Notice to Insurers. If, at the time of the receipt of a notice of a
claim pursuant to Subsection 2(b) hereof, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable actions to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.

 

(e)          Selection of Counsel. In the event the Company shall be obligated
under Subsection 2(a) hereof to pay the expenses of any proceeding against the
Indemnitee, the Company, if appropriate, shall be entitled to assume the defense
of such proceeding, with counsel approved by the Indemnitee, which counsel may
be counsel for the Company, upon the delivery to the Indemnitee of written
notice of its election so to do. After delivery of such notice, approval of such
counsel by the Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to the Indemnitee under this Agreement for any fees
of counsel subsequently incurred by the Indemnitee with respect to the same
proceeding, provided that (i) the Indemnitee shall have the right to employ his
counsel in any such proceeding, at the Indemnitee’s sole expense; and (ii) if
(A) the employment of counsel by the Indemnitee has been previously authorized
by the Company, (B) the Indemnitee shall have reasonably concluded that there
may be a conflict of interest between the Company and the Indemnitee in the
conduct of any such defense or (C) the Company shall not, in fact, have employed
counsel to assume the defense of such proceeding, the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Company.

 

3.           Additional Indemnification Rights; Nonexclusivity.

 

(a)          Scope. Notwithstanding any other provision of this Agreement, the
Company hereby agrees to indemnify the Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Company’s Articles of
Incorporation, the Company’s By-laws or by statute. In the event of any change,
after the date of this Agreement, in any applicable law, statute, or rule which
expands the right of a Nevada corporation to indemnify a member of its board of
directors or an officer, such changes shall be, ipso facto, within the purview
of Indemnitee’s rights and Company’s obligations, under this Agreement. In the
event of any change in any applicable law, statute or rule which narrows the
right of a Nevada corporation to indemnify a member of its board of directors or
an officer, such changes, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement shall have no effect on this
Agreement or the parties’ rights and obligations hereunder.

 

(b)          Nonexclusivity. The indemnification provided by this Agreement
shall not be deemed exclusive of any rights to which an Indemnitee may be
entitled under the Company’s Articles of Incorporation, its By-laws, any
agreement, any vote of stockholders or disinterested Directors, the General
Corporation Law of the State of Nevada, or otherwise, both as to action in
Indemnitee’s official capacity and as to action in another capacity while
holding such office (each an “Indemnified Capacity”). The indemnification
provided under this Agreement shall continue as to Indemnitee for any action
taken or not taken while serving in an Indemnified Capacity even though he may
have ceased to serve in an Indemnified Capacity at the time of any action, suit
or other covered proceeding.

 

5

 

  

4.          Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the expenses, judgments, fines or penalties actually and reasonably
incurred by him in the investigation, defense, appeal or settlement of any civil
or criminal action, suit or proceeding, but not, however, for the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion of
such expenses, judgments, fines or penalties to which Indemnitee is entitled.

 

5.          Mutual Acknowledgment. Both the Company and Indemnitee acknowledge
that in certain instances, federal law, state law, or public policy may override
Nevada law and prohibit the Company from indemnifying its directors and officers
under this Agreement or otherwise. For example, the Company and Indemnitee
acknowledge that the Securities and Exchange Commission (“SEC”) has taken the
position that indemnification is not permissible for liabilities arising under
certain federal securities laws, federal legislation prohibits indemnification
for certain Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) violations, and the Company, as the holding company for a bank, is
subject to the prohibitions and limitations on indemnification set forth in the
federal banking laws including, without limitation, Sections 8(k) and 18(k), of
the Federal Deposit Insurance Act and the regulations promulgated thereunder.
Indemnitee understands and acknowledges that the Company has undertaken or may
be required in the future to undertake with its applicable regulatory bodies to
submit a question of indemnification to a court in certain circumstances for a
determination of the Company’s right under public policy to indemnify Indemnitee
and agrees that he will be bound by the findings of such court.

 

6.          Contribution. If the indemnification provided for herein is
unavailable by reason of a Court decision based on grounds other than any of
those set forth in Section 1(b), Section 5, or Section 9 hereof, then in respect
of any threatened, pending or completed action, suit or proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such action,
suit or proceeding), the Corporation shall contribute to the amount of expenses
(including attorneys' fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred and paid or payable by Indemnitee in such
proportion as is appropriate to reflect (a) the relative benefits received by
the Company on the one hand and Indemnitee on the other hand from the
transaction from which such action, suit or proceeding arose, and (b) the
relative fault of the Company on the one hand and of Indemnitee on the other in
connection with the events which resulted in such expenses, judgments, fines or
settlement amounts, as well as any other relevant equitable considerations. The
relative fault of the Company on the one hand and of Indemnitee on the other
shall be determined by reference to, among other things, the parties' relative
intent, knowledge, access to information and opportunity to correct or prevent
the circumstances resulting in such expenses, judgments, fines or settlement
amounts. The Company agrees that it would not be just and equitable if
contribution pursuant to this Section were determined by pro rata allocation or
any other method of allocation that does not take account of the foregoing
equitable considerations.

 

6

 

 

7.           Officer and Director Liability Insurance. The Company shall, from
time to time, make the good faith determination whether or not it is practicable
for the Company to obtain and maintain a policy or policies of insurance with
reputable insurance companies providing the officers and directors of the
Company with coverage for losses from wrongful acts, or to ensure the Company’s
performance of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. In all policies of
director and officer liability insurance, the Indemnitee shall be named as an
insured in such a manner as to provide the Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company’s
directors, if the Indemnitee is a director; or of the Company’s officers, if the
Indemnitee is not a director of the Company but is an officer; or of the
Company’s key employees, if the Indemnitee is not an officer or director but is
a key employee. Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain such insurance if the Company determines in
good faith that such insurance is not reasonably available, the premium costs
for such insurance are disproportionate to the amount of coverage provided, the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if the Indemnitee is covered by similar insurance
maintained by a subsidiary of the Company.

 

8.           Severability. Nothing in this Agreement is intended to require or
shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law. The Company’s inability, pursuant to court order,
to perform its obligations under this Agreement shall not constitute a breach of
this Agreement. The provisions of this Agreement shall be severable as provided
in this Section 7. If this Agreement or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

 

9.           Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:

 

(a)          Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee, including those brought against the Company or its
directors, officers, employees, agents, or other indemnitees, and not by way of
defense, except with respect to proceedings brought to establish or enforce a
right to indemnification under this Agreement or any other statute or law or
otherwise as required under Section 78.7502(3) of the Nevada General Corporation
Law, but such indemnification or advancement of expenses may be provided by the
Company in specific cases if the Board of Directors finds it to be appropriate;
or

 

(b)          Lack of Good Faith. To indemnify Indemnitee for any expenses
incurred by the Indemnitee with respect to any proceeding instituted by
Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in such proceeding was not made in good faith or was frivolous; or

 

(c)          Breach of Fiduciary Duty Claims. To indemnify Indemnitee for any
expenses incurred by Indemnitee on account of any suit or proceeding brought by
the Company and approved by a majority of the Board which alleges willful
misappropriation of corporate assets by Indemnitee, disclosure of confidential
information in violation of Indemnitee’s fiduciary or contractual obligations to
the Company, or any other willful and deliberate breach in bad faith of
Indemnitee’s duty to the Company or its shareholders; or

 

7

 

  

(d)          Willful Misconduct. To indemnify Indemnitee for any expenses
incurred by Indemnitee on account of Indemnitee’s conduct which is finally
adjudged to have been knowingly fraudulent or deliberately dishonest, or to
constitute willful misconduct.

 

(e)          Claims Paid by Insurer. Notwithstanding the foregoing, the Company
shall not be obligated to indemnify Indemnitee for expenses or liabilities of
any type whatsoever (including, but not limited to, judgments, fines, ERISA
excise taxes or penalties, and amounts paid in settlement) which have been paid
directly to Indemnitee by an insurance carrier under a policy of officers’ and
directors’ liability insurance maintained by the Company.

 

10.         Construction of Certain Phrases.

 

(a)          For purposes of this Agreement, references to the “Company” shall
include, in addition to the resulting corporation, any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, and employees or agents, so that
if Indemnitee is or was a director, officer, employee or agent of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, Indemnitee shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.

 

(b)          For purposes of this Agreement, references to “other enterprises”
shall include employee benefit plans; references to “fines” shall include any
excise taxes assessed on Indemnitee with respect to an employee benefit plan;
and references to “serving at the request of the Company” shall include any
service as a director, officer, employee or agent of the Company which imposes
duties on, or involves services by, such director, officer, employee or agent
with respect to an employee benefit plan, its participants or beneficiaries; and
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in the interest of the participants and beneficiaries of an employee
benefit plan Indemnitee shall be deemed to have acted in a manner “not opposed
to the best interests of the Company” as referred to in this Agreement.

 

11.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

 

12.         Successors and Assigns. This Agreement shall be binding upon the
Company and its successors and assigns, and shall inure to the benefit of
Indemnitee and Indemnitee’s estate, heirs, legal representatives and assigns.

 

8

 

 

13.         Attorneys’ Fees. In the event that any action is instituted by
Indemnitee under this Agreement to enforce or interpret any of the terms hereof,
Indemnitee shall be entitled to be paid all court costs and expenses, including
reasonable attorneys’ fees, actually and reasonably incurred by Indemnitee with
respect to such action, unless as a part of such action, the court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
as a basis for such action were not made in good faith or were frivolous. In the
event of an action instituted by or in the name of the Company under this
Agreement or to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be paid all court costs and expenses, including
attorneys’ fees, incurred by Indemnitee in defense of such action (including
with respect to Indemnitee’s counterclaims and cross-claims made in such
action), unless as a part of such action the court determines that each of
Indemnitee’s material defenses to such action were made in bad faith or were
frivolous.

 

14.         Notice. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee or (ii) if mailed by
certified or registered mail with postage prepaid, on the third business day
after the mailing date. Addresses for notice to either party are as shown on the
signature page of this Agreement, or as subsequently modified by written notice.

 

15.         Choice of Law. This Agreement shall be governed by and its
provisions construed in accordance with the federal laws of the United States
with respect to federal banking law and in accordance with the laws of the State
of Nevada for all other matters, including as applied to contracts between
Nevada residents entered into and to be performed entirely within Nevada.

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  FIRST COMMUNITY BANCSHARES, INC.   One Community Place   P.O. Box 989  
Bluefield, Virginia 24605-0989         By:       Name: Gary R. Mills     Title:
  President

 

AGREED TO AND ACCEPTED:       INDEMNITEE:           Name:   Title:   Address:  

 



9

 



 



FIRST COMMUNITY BANCSHARES, INC.

 

SCHEDULE OF INDEMNITEES

 

David D. Brown

Robert L. Buzzo

Samuel L. Elmore

Franklin P. Hall

Richard S. Johnson

I. Norris Kantor

E. Stephen Lilly

Gary R. Mills

Robert L. Schumacher

William P. Stafford

William P. Stafford, II

 

 



 